Detailed Action
The following is a final rejection made in response to amendments and remarks received on October 27th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response to Applicant’s Amendments/Remarks
The Examiner has reviewed the Applicant’s amendments and remarks and finds the arguments in favor of the novelty of claims 1-14 to be persuasive. The Examiner hereby withdraws the previous rejection made to these claims under 35 USC 102(a)(1).
The Applicant argues that the claim limitation requiring “the device to be separate from the sighting member or lens optics with which it is combined, and is removably mountable thereon” is a non-obvious distinction over the cited US Publication (US Pub. No. 2004/0088898) issued to Barrett. After reconsidering the matter in view of the Applicant’s remarks, the Examiner agrees.
	Barrett does in fact teach that the device is integrated with the sight member of the firearm. Furthermore, given the structural connections required for the device to operate as intended, modifying the structure of Barrett to separate the device in a removably mountable fashion would render the device inoperable since the device requires an integral connection to the sight in order to function. 
	This particular feature, however, is absent from claims 15-16 and the Examiner continues to find these claims to be unpatentable based on the art rejection set forth in the original non-final rejection. 
	The Applicant’s remarks appear to indicate that the Applicant believes claims 15 and 16 to be dependent on claim 1 (see final two lines of p. 10 in the sheet titled “REMARKS/ARGUMENTS” dated October 27th 2021). Currently, claim 15 is an independent claim and claim 16 is its sole dependent claim. A final rejection directed at these two claims is being provided in this action. 
On Wednesday November 3rd 2021 the Examiner attempted to contact the Applicant to suggest an Examiner’s amendment placing the application in condition for allowance and left a voicemail with the suggested amendment. No response was received as of the writing of this action. The suggested amendment involved amending the preamble of claim 15 such that it read along the lines of “A method to correct an with the ballistic correction device of claim 1, the method comprising:” If filed as an after final amendment, this amendment to claim 15 would be entered by the Examiner and would subsequently result in the allowance of the application. The Examiner suggests pursuing this course of action in order to obtain an allowance and close prosecution of the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2004/0088898 (hereinafter referred to in this section as “BARRETT” or simply as “the reference”).
Regarding claim 15, Barrett teaches a method to correct an elevation of a weapon, equipped with a sighting member and an elevation adjustment turret having a ring, the method comprising: 
detecting by means of a trimmer outside of the turret (via magnetic flux transducers 60, 62 and/or optical element sensor 1621) an amplitude of rotations imparted by a shooter on the ring of the turret; 
displaying, via a screen (via display 24) outside of the turret, messages indicative of a shooting distance and/or other shooting settings with reference to an angular position of the ring after each rotation.
Regarding claim 16, Barret teaches generating an electrical signal by means of the trimmer with respect to the amplitude and direction of each rotation detected by the ring (the rotation of the knob is detected and measured by an optic sensor or magnetic transducer and relayed through a control circuit to an output readout provided on the display; see Fig. 5); processing said signal by means of a control unit and .
Allowable Subject Matter
Claims 1-14 are allowed.  
Conclusion
This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
    

    
        1 Paragraph [0047] teaches that the sensor “may be any type of suitable sensor for determining the displacement of the optical element 156 including, but not limited to, optical encoders, precision potentiometers, and absolute multi-turn sensors.”